Citation Nr: 1523770	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the Statement of the Case (SOC), the Veteran submitted additional relevant evidence to the Board.  Although a Supplemental SOC was not issued following receipt of this evidence, given the favorable disposition of the Veteran's claims, the Board finds that the Veteran is not prejudiced by the Board reviewing the evidence in the first instance and adjudicating his claims.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's current bilateral sensorineural hearing loss disability is related to service.
2.  The most probative evidence of record reflects a current diagnosis of tinnitus, as well as a competent and credible report of persistent tinnitus dating back to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria required to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2014), operates to establish when a hearing loss disability can be service connected.  Id at 159.
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran claims that his current bilateral hearing loss disability and tinnitus are related to his period of active service, including in-service noise exposure.

The Veteran was afforded a VA audiological examination in April 2012.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
60
LEFT
45
60
50
60
65

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 40 percent in the left ear.

The Veteran has current bilateral sensorineural hearing loss.  Hearing acuity levels in both of the Veteran's ears meet the requirements of 38 C.F.R. § 3.385 (2014), as he has auditory frequencies in each ear that are 40 decibels or higher.  Additionally, he has competently reported ongoing tinnitus.  The Board notes that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the first Hickson element is satisfied.

With respect to the second Hickson element, in-service occurrence, the Veteran's service treatment records are devoid of any complaints of or treatment for symptomatology congruent with hearing loss or tinnitus, and he was not diagnosed with such during his active duty.  However, the Veteran's service personnel records indicate he held a military occupational specialty for general vehicle repairman.  Additionally, the Veteran testified that he experienced severe noise exposure while driving track vehicles and being in close proximity to artillery fire during service.  See Hearing Transcript, pp. 2-7.  Thus, exposure to traumatic noise is presumed.

Additionally, the Veteran has asserted that he has experienced tinnitus ever since his exposure to acoustic trauma in service.  See Hearing Transcript, pp. 13-14.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. at 374.  The Veteran is both competent and credible to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The Board finds that the Veteran's statements regarding his noise exposure and tinnitus are consistent with the evidence of record.  Accordingly, the Board finds that his statements are credible.  Specifically, the Board finds that the Veteran is competent and credible to report that he experienced in-service noise exposure and that he experienced tinnitus during and since active service.  In light of the above, the second Hickson element has been demonstrated.

Concerning the third Hickson element, evidence of a nexus between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and his in-service noise exposure, the Board notes that there are conflicting nexus opinions of record.

The April 2012 VA audiologist opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military service.  As to hearing loss, the examiner reasoned that the Veteran's entrance and separation examinations were within normal limits with "no significant threshold shift."  Regarding tinnitus, the examiner similarly concluded that the Veteran's service treatment records showed no complaints of tinnitus and that he denied ear nose or throat trouble on his October 1969 separation examination.  

However, the Board finds deficiencies in the VA examiner's rationales.  In determining that the Veteran's hearing loss and tinnitus were not related to his military service, the VA audiologist noted that the Veteran's service treatment records were silent for any complaints regarding hearing loss or tinnitus.

The VA audiologist's opinion improperly relied on negative evidence as its bases.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Additionally, by declining to consider the Veteran's lay assertions that he had traumatic noise exposure in service, and experienced tinnitus since service, the examiner rendered an opinion that is based on an incomplete history of the case.  In light of the above, the Board finds that the April 2012 VA opinions are inadequate for the Board to make an informed decision on the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

In support of his claims, the Veteran submitted a private opinion from Dr. P. E., dated in April 2015.  Dr. P. E. opined that it was "highly likely" that the Veteran's in-service noise exposure, specifically exposure to artillery fire over a 2 year period, contributed significantly to the Veteran's hearing loss and tinnitus.  Additionally, the Veteran and his wife provided testimony regarding the nature and duration of his hearing loss and tinnitus.  As noted above, the Veteran testified that he experienced tinnitus since service.  See Hearing Transcript, pp. 13-14.  Moreover, the Veteran's wife testified that she began dating the Veteran within 6 months of his separation from the military, and that she noticed he had difficulty hearing and would listen to the car radio at a much louder volume than normal.  See Hearing Transcript, pp. 8-9.  

The Board notes that lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence"); see 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that based upon the medical and satisfactory lay evidence set forth above and the lack of probative evidence to the contrary, there is adequate evidence that the Veteran's bilateral sensorineural hearing loss and tinnitus are related to his active duty service.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for a bilateral sensorineural hearing loss disability and tinnitus is warranted.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a bilateral sensorineural hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


